Per curiam.
This disciplinary matter is before the Court on the petition for voluntary surrender of license filed by Richard V. Merritt (State Bar No. 503105) pursuant to Bar Rule 4-227 (b) (2), before the issuance of a formal complaint. In his petition, Merritt, who has been a member of the Bar since 2000, admits that in February 2017 he settled a client’s personal injury matter for $75,000, but failed to promptly disburse those funds to his client or her medical providers and failed to render a full accounting of the funds to his client. Merritt acknowledges that the above-described conduct violated Rule 1.15 (I) (c) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum penalty for a single violation of Rule 1.15 (I) is disbarment.
Given his admissions, Merritt requests that the Court accept his petition for the voluntary surrender of his license, which he acknowledges would be tantamount to disbarment. The State Bar has responded, stating its belief that the best interests of the public and the Bar would be served by this Court accepting the petition for voluntary surrender of license.
We have reviewed the record and agree to accept Merritt’s petition for the voluntary surrender of his license. Accordingly, the name of Richard V. Merritt hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Merritt is reminded of his duties under Bar Rule 4-219 (c).
*875Decided January 29, 2018.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Assistant General Counsel State Bar, for State Bar of Georgia.

Voluntary surrender of license accepted.


All the Justices concur.